Case 3:19-cv-00994-RDM-PT Document 1 Filed 04/04/19 Page 1 of 20

PY \ | .
oe crea nk Cina Kre LAs G mp leant
“Wivens vs Se lathes wed Fie adt$
C¥O3 us 2e¥) C1370)

 

 

 

 

 

 

 

 

 

 

 

Stuer LiRo4 236 89-O5S 19 CV 6256 Dov
(rotnoapel ldvns Deteadion Cnty \rrns herr Fe bruay 25) 30/9
Py Bux 33 609 ri Se huy/kill Camp
Braklys SY 1/932 fo Box 670

VS Min@ls Ville PA
. 17 PSY
fetecel fhuyp-ehe Oe Fe snore 6 RR
North Epst Ktges Ar FEO NG

 

US CusAams  fruge , 7 7A (Yost. \(. APR 0 4 2019 7

bet aod ChvbtaD  SHeefs Kae SK)

fk: Lake bp bra Leres yatta LULOL NGISTRICT
Chu rsels O flex. Ve _MDc. Sind Fly) MY:

 

 

 

 

 

NLA 4A Sourg ink, pe thn, to 2 mppriceperh 4
ISCV S3SF¢ o

Kopth Ensten Distrel [| kpnarcbl. famela keCherd
Ltarhe. Rong L Feckarel firewire ot Viitvey

hy lt Oper”

= - S tihiren F of. Dcds a

T The fell  foirterw of (~Viseu¢ On
fio Cccafows Deckvne either pais =hesig totet
hdl Lawes Cp 2 Sfet fe how Qas you a, sek mine.
TAe¢ Leclero[ Biren nw of foams Bis
shed duc haf tind asigard reo jab te _|

ave for agea II GAS. feSetl?f folacect LUZ xo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
PY

Case 3:19-cv-00994-RDM-PT Document 1 Filed 04/04/19 Page 2 of 20

 

Stig rege hon) Con fergamenT Lb Ch 20 “he ARES

 

—_—__

Des J dn dh ys aor nsheed Due To ae ama custidy

 

wt
ivy ivy tereurr

 

Ss aoadbul. Z, bnptad 25 ¢. todeote he ici va hor)

 

 

Le CoA tg eA Jcrea ag OVE 20 hoy 5 L- Oo £76.21

 

rae

sifion be “ lo. a ave sie cull esael by harsh,

 

Com ov tel ts Lhe ln meres Athi ray AZrnedlid gaek Graf

 

CHES dul, 2 fade k cabar .

 

Me Koes 4S @ PALL, SK Hecisrrby wt meke gcpel L

 

, #
putes th ely Fi lo nck ehncls he Seven! tee =

 

CLenost Ys Yeas Gre Se enDe me Onl 4 typ ‘eae

 

ot aS. Lerma cusiheLy Conk Aaws Shak She

 

 

. L
Lib la#e Bx PA Con enclireng. fig hhes The ale a
fesing Bhialat ly AAV, dosh ar Lop poe. fe Lets Slang wut tt

 

J
a. eats, Cnll "ale BL Gr iGS Corner ded. “Ti as Aratmeny—

 

 

i5_f) FvpitaL Qnd Creckl a Leth cant Parl ship:
ZL erte Gpply ins Se ncbn i i nevilt” awit Q.

 

 

Lepritatoss OL Lbecky, O Lea Dok Le Loc {f hhowaa
- 2d 237 23/-73 ad Cir aca Lee p-8. Ang oat

 

er Lol days pe Seg eden a a ee

 

heeds (CA) Lead VI Gas vinanales Lacvrnea Tl Cus c ly

 

 

The A (lavsiag an charley y Sf ¢ cront>
Sket Speak Valumes ;

 

 

 

 

taltk Glee ky ala hitl, Aggy il Give Kha. Fav. i

Theta Lutadh acl shore howe bate rt che csmig TE”

 

| geae tat idee of et a

 

 

 

 

 

 

 
Case 3:19-cv-00994-RDM-PT Document 1 Filed 04/04/19 Page 3 of 20

 

State ment 2 i bide tes :

 

Chemaslogy o { Events ts Spo Claim

 

 

 

1%, 2018  PurwsuerT to an wontevef

 

On Atge se

 

j
plea AgreomeaT. Twas chetanel as a Axicotencet
Prisoner iw Rath Cacinte, was fe fe 13 months. D Boia §

 

\
HP is dex ack “5: was Segregcted }. [AQ MkKi mM Seunnty

 

section ot ro | rashtubo - The GmuP of Sivas foe L,

 

We lenZ

steal pn beviduals whe uihere ually ok Sep<s

 

Cue jac back eas Aut Anat Limikll A. Pnsceler Crs Quad

 

OQ ssor tel Ylakat compels Ge cor dims Ly AS & mem bey

 

fh iS CLOSES. SCe howd. She bas z ae J2 ays aete cond Ftwsts

 

An Hh; 2tIme  bete. Oa 274. Hag ca Seve! oO f.

 

phrect agains me Sa be ty.

 

Orn!) nad dae ZL. BOve TZ was remevel x4 Younss Ress

 

PA. CCA MASimum Deknhow Lic bby Shere To once

 

Agen was placel A MAX imum Secu with ano fhe

 

ASSoy tment ot. Valeng CF ~/winels L GlSe "ide Greet ly

 

 

ye shritted ry / bese .
Arrs bevel, x AAller ck

 

OW November J, dAof6 FTF was

Lares lity Nionsigfeat ree A Alte LEStG AL afoal tt bull Dace

 

dora Kal’ , ade shied L Se, ciel wi een tie os GQ fe. foc ff ok

 

Skis LALS. hko Les ale bed, Hie Condi Pacis cee Subst nhall,

 

tafe toe ot fhose Sonnet at Go FOS tnd. Chews + O12. ea

 

prt ly L Spent Yd AAS an Sulehary Lan Lona Sto boad

 

/ f
ae all _ ct ghfs deptred v £ Lberby Ses GS ce Sec (fF
2

 

otf 4G Bap iaanite. aed asthe ont a/ Seetuctly Ce Ads Sef

 

by. pecsonne (5 Llu D potect ful f- satety. Fhaz _

 

7
Nedeos a Colosse( hblanke ay phe Lop xe eet ryall ae a

 

 

With “Me ashest Ling Coudk ho is _|

 

 

“a Oo per bus Z amet L fh

 
Iles 8 cles gas hal _ponpesect” Lepend 16, Sette ev
corcect aad Sead me 7 MOK hme kl ged APG A

7
\lswnt me 2» ae Cempe. Lrnskael keg Baise rae |

Case 3:19-cv-00994-RDM-PT Document 1 Filed 04/04/19 Page 4 of 20

 

The bececn ef Pasens fa wing relogus zed Lae.

feb spake te a Wack Cadre’ rs ain Phe bOf |
OOS PEE ni det Yhew mdsfakes Gn Signe arr
AG reemert

ft Cortted mg cuspcle fevel, Shei llé pve,

e 4 7 f : » F , ,
10 4 WSR fecilit with Ut Paellg wo reccehs va fo

 

 

 

VER rigidly reiaBael ip esene! cet Aabibehe,s
ta aleve Cify eau nment, with Wi rhee Wy fo

| tageams She - tweulel to manly ae Pociwitl pd) &

 

jJune 1874 20/3- The 5 kbs (deaf le fives bold s (V5 -13,

Ctm~ Sethe ng g there foot. MF acd Merahenetl Ser
lS merths Yh roel xo fratecFrve Cuts hu/ y- Swice

fits hk _thacdlecets , /§ 7 Streef Baris then bers @Y/

 

 

doh <gh Se srihy az tah Ped etn fem « _
ll Ae éviafs a -_ LI DE fad: oe Poy. fet fve Ceshdg

\eolF

|| EA wovember olol7, £ met ctl, Ueees [
Ageats co cebrerte fo hens Seat Cu LF cle phe

gerd daha Lepri voto gf ! Le bec ty wher kd fe? LIDE MGR

 

EWELTTS —

 

pace hihy with wt tery Clearance - ZA v5 frrg etal
On sas thither Se fe fy Concer» GF which Ane

 

| FL2 Gated Pell ome A Kiva - Li 05 DS tate ans
I gucetr Dux (Ag pg mé& frag by Lh Age “L goa S$
asked st Z tputl LL fe _tbk_oa. a eel Shand. _.
|| AvOblem. ~L us explamnel Phe Contens and
Hos Cepted She Job._ 1) Y Job (new luecch foce pa a e
Vncdindasls, moment sage ant reser ferns Fe

agen Wa Mack and fle Ae MESSAGES.

 

 

 

 

OW Deceuber 207, Tonmekes wee bec ng
TL. wey haedl bh padace m
NWA Concern To (AGS Laetlans
Irever Left ang.
th _ fa) Te ncemens

Case 3:19-cv-00994-RDM-PT Document 1 Filed 04/04/19 Page 5 of 20

 

 

 

1 EQ Lal oa/C ok om ry Kaseltecloe x what ete S gacas earl.

be 7 EK ow Aye. di khrent Jo4S Gad dct o Clon osp,
Pee /| | access fo the Dh fe8 and en Ke LIS Lice: Lfy Lnmees
began +o try and fet me Also
OL Bon st.c be cause of a
SS fo “Pana £0 _T 7.
eitidherndd, ke fhe hac Le
of ST adolf. Te wes respons 6
for the lon Aigca: pers “of /S 3 ted CS Grief
Glons, co ith OPEL con braband

one Ame

 

DZ Ae Ceeerde EVI

 

Wah wet a

Znualocel abhe Ctadias OT abt. Mag a2 ue Lt he me

J) 6th Carel: Nes LOSCELTS , “. _ G4ds i se tack

 

bo hl fhe hele Ot a ELL, phone CA YDS SOS LA gy

 

ote Senmmrnl. Case. 5 possi. “ye of fete Cc | LEAS Caen S$

 

Ltepors Draught ho
ON Rreovucy 2 2 TA Bove oe Was pega: ble er

 

At Or LVIAF2L A 5 grb hrm Jxtake. 4 Pome ve hones a=

LO SNe Sf? kanés nck Jit ME vbKAj 2 wes pe. _

 

1B

acd Lves +5 hal Ose dima - Lh. BSS £. CE. Shea Jo Keach
Ne LO Ne cnt Sead ie ideas cs buy CAS
lore 4 Cabsack Be tacse TF ikea fhe ones
ftey Aud. na

On Bus dig Uact ham. S18, £41 Plasel re.

- Ths teens fer CAs be LCE See panne’. ALEVE ES SS
lane Jue fo- Subshacicl @ SSCS Fence tae SS agen ts:
ace “te Pans ly frente be Ln mre rerf.

Hee Men ess”

lan Las HK Ae

 

hans fe, SAL fi Celt cr a ree mene fis.
for Unbviney x2 LNK. Cha Oe lesy fas fe Ae ts Proashe-.

—ON ASV GQ mechas tf SS hax (off entt SAL, ;
Candia Cigeak. as fay LAL SE e anf. ade a

Muy DAS Quen A oy hed un fe bh Oe and a teal: |
Was @hvefing - f LY eS IRGeas che

sb heh ans. Shove P af wes kes

 

 

 

fy. _—-
] fe ” ke ) rd j , ph
[26 Ke G long ati ttl, familg plife anZh Gclles’s

Case 3:19-cv-00994-RDM-PT Document 1 Filed 04/04/19 Page 6 of 20

 

=

poy / /
|Odek Coere Tale by o the tametes, Dhr$ wes :
\\oe Po AL pst sec ing hn focke~ af fen  ~he

Seawrh, ZF was Laker Koheed Pte Aig £: CHa L Mapes - -

\|and __o tke PAS bre ( ries LY EE ab~ Gosek.

_ aL. Carve ete” SAS Crd She tlircl wt Tuy hid he a

 

\|DPhce oe fo FT claim % StarT en jnveshg

q Adan s

100 1218 lan hankhes ShrbeL 1o1%6 pn meer.
Frese Were dis tel Po SAS SSadth..

SG, _
Ow Yast "an Lameak Cane As me Resslez” Qc

cdorwed me he heart Are ben ky “Bbeajamra KR tadleens
\l]absu7 an affleck oS me, “kesslen 22 yeas oll ena o
Wbonk rity 2trorneg was perrenres-

 

|| ow Y3RAK . Zed wo bes Ge.

te ag Lvegeehkl fe |
See fim art fa CELE 4 Commisserg whale Z tves evep hee rg —_

 

[Zo egehererel ry cancems £6 Sead he oul Conteck

“a SLs Lot hon pAc tw) fh rama tesl ( Foo 2a Les pied Ee

<

Ve Hlen0g et : Lb treat 2 ad Kal a ak : ohevre Arty Peaster
tse 5. By this Bima SIS fad lise ash ith L lec GalSMEP thoeT mg

fe

th Le LY kee. i+ fhe wes Caceg hk Foie Ophaves Call 5b toed.
SA 2zME Cor forbes 2 clk jr mek Crue. endl Ci beo7

 

| S/ishe LY fron s fon bes feuel py ote Yojatn roteper
Wowsecen. Cypninds . by Kea Caf ftenager » COE Ene SMI

Totes. Leth wee re eid Mla Fbenk A StS —

 

 

WeAme ka ware yt S " ee ne _ _
fale Lat hier panck. Come Lp. go pre fiartbior og fP oe
‘ ste Rl+G4 fe heave Lea lécrecss 4K, Shere Keel , SA hated Pelhs

nl bell a yO: eo Sanshe. ch be. Ao

 

 

4

 

Ss at repoctel fen phones ; The stuked Lam Stst
| SE Lhele pp heling fe Ly? 57 ef G92 To Cisvrthy

thet a (2 Ald Min Zo pias phe ant who cance bell

dil will hla Sopot: ZT enferl flo. oust gant (n mate

 

 

 

Elis Arrows.) Lime wga he fit. [edi (4 Q before |
r ‘ ae co =
lea. lrws . Z pete CE mf ar 0.9 Xe ~

heel fas Qrmmdsery. le pos checks ag 41% thems a, _

Az 4 tk pt, WD precrtong ne
|_ SU she ZZ called Sts ere robhedl Lh. bern, by Ena

Wess let. When Ler pre be, CG Tbvreté ant fzzE Chess) évbhec

Case 3:19-cv-00994-RDM-PT Document 1 Filed 04/04/19 Page 7 of 20

 

o v

te Kigured Z

- -

Specks SpE KE Sat A Someone, seg fe td Aetg nd

 

 

 

| laa teey ronsleesss
Siz lig S'S Wes nehhed grl we were te Pref

7

P 2 =

ae 2 SU se oF back har, be Wee xe Heth nh f_ a
A tadijdbet Cale. he uteneded ether, pdlar nat Ldn
bse Wes oypegdtecl adler less GA ea) ee. folures ancl -

NE SAaed at ke ceguatel fsecbou , ZL AK peideran Caf - _

 

wher did, ZZ park wih. Enmete Leprnn, ant

g

wethel fie Lor pipgle SC. Tiger Come for tre fe :

 

began op aet OL7_ Seveemins Phat D Hee Law foo
Nah TD ped fp be pemoved4. Ly Mabe. frerrerr asT~

 

 

| sLAneete fom SS het May Loew gol eas flaca
da 4 Ze 2

| Hareets +s, faxked 007 at my chowr by

SfLGPEE 5 po Catece Gols

bs We SJt8e7 Caugal

eBenel informebon ont Wes

to re. Clr) a Srmrol

5 L : | |
| Sel eS fom Cra mnissery ply KX Hey Bgvee|. Lowes snes lef

WA 6f2ME OL PeraesDies other Cllente 2 '4 cheack'as |
hd”
Vaaterrs a C2 Ofere Cheger. es elo Pol
C0 eller po fl pre ALES PD? onky Tht LIB DAR +
pat Hcg s CLOT Spee Leng oaF 2@L earte /. Fae Les Kes KX
Spire” cates!

 

 

Zeek ee th 4 BQH - ne = 2
| SYS Sel Chey Lee Sony KB KK bbeGas SIS Tok

 

 

Stkt lhe hit a a and eT come bres

 
I Kwes cepsel, ee
00 CUI Lie DL net dk the bderke” while workens
louTsicle Ars offce. bh SAS 1rd bart af Zamefe

Case 3:19-cv-00994-RDM-PT Document 1 Filed 04/04/19 Page 8 of 20

 

\Q mer a7. “'bde are GeO you Our Of Ao fe ‘

 

 

7 Thre wes abe Lue. fo €. Shee aud Avo dthe- COE orc,

 

 

lees  '"Ramene” Can feckel SVS,

 

 

Ne Aah.
7 ay. Pil poe glven 1f fo re.
Wnhrtusts the SprecleweI pra,

00 Walls 2 tts necshigeted fog 2, Ps fe. I

_re9 eler Ogperwoyk pecker perk, Cal
Where tertot 26 p.adoprtes J.

 

Changed bite an

OW T/ivflig¢_ He laveshgahem was clase
| Onl aL! ¥ LDaAs4A devet Seth prcebuts rene

bigs fictetd” Cnt tet £0 Comer hedoms
stat? athrbe jr Sap dagy Can hina ment,
Ons 2% The blarke) tHked dy me ant Sacc/ oct

()

NLA. Ape wes Sending yn back A Ae tu? The warble

Sumetl She Cop fem cad ser \ Koy cant Go btek AS hee

tor". Crapper Whik Jolel sfinrecl ashel wthafo oF

| gerapen reo hfe ple bitles Spile A bom fe Sere

\|Ae Lankd ca l¢ S/S. Usctene . Fhe LMankes PCL va
\L fhe. CO came fi me fo et/ Shem whet Leyfenef.

ib

Ths Agapeaed Fatt antl at 6 Ujem Shere Cew4-s
Af Ct. ef poper ~~ “ng oat VF S fetal BO ert
Ce 206 dot elie. an Legrom .

OM P/BNS ZL pref with Lhe bdecelens

 

—

_ athet 15 govery on. LAmek. 5 buvere Wes witnessed? f®

 

Shea teilest tutind” sasian, prddigatusecl And Loft, hassle, I~

 

 

| 0 @ (ES /1S Leet a face ck ow) Sel, 47 _lenkrenear
, i. a TVA reak SE SERS ents ho ey Eeaxdectue Cashel y a

Syeased byt shh Shi 15 fow we ae Goins ode Fo

f* Coie eso fe witk Ccofes Aart fscples L1G Me becaage |

 
ex

Case 3:19-cv-00994-RDM-PT Document 1 Filed 04/04/19 Page 9 of 20

 

pois Dll ioe Stet confuchel She. thle) chart a Scare.
+ bites heass ber WES Dracrs derek psd Smear fh

|\Anw meaths alle. LT 6 uf id fe Selbirg ? Th mek
|Oshome wes fucbeat ter ith C. Torres andl Ciifex) Lier.
WC fo lel A

| far Lng solely

ne

Oo

3 Cage Lees ecopeneet ‘
SIMS athe Same thos heppercdh  QSter) Bonome

AED Shareld fe pr fC. EP cheteed Spite Shore

Wtles SA en open fhvect. T wis Jehu td boy /

 

Webb Quey hot thi si pum it poall pave fr

ptpped - 2ithets be makes Phe wlbbomahke Hbces ron).

Fhe Stclink hot bles Leolivertell ee LS An fe Gocerry

Ske log eller Ake evens.

 

lbw P/ae lk Do wes catlel Ly Khe occ OTL
|4énbow shh fe Lnsss 2 Shit be po °C.

Acalled “fre” Lf fErfulwor. LA forched sss SG _

 

 

Yetled Srrtch,, KeT, Cientt? Joskiad

s OFC Lencherser Whs

lee Gireree wes Shower

: LeAtanl 2 wlfa. thax. Le felhed 7 Grentz Bsr Dot
Bon ewes Jaceg back Ske shore’ anc clean it-+
Zunes ther Collect fo the obbce Gad OFC terchezors
Lit deel Gimenez crapped cn the Shbowes A

She. /e LF
- zr bres fe bey eters rmmneal if awe tes Gad

 

 

(t forme fo cleew “Pp

. t
Ch SAR AL AA ho A or On Fe) km er NN Di he fof a he ee

Liste fhe SheT Lith explancher , LA Kiehrtsan) Bririgh >
ne Fe fi gfrt Ve ae A aueaas Cad esedfemecl, /fe
stadel 2h ZuchkhT pp corbow pf ge en fe: Cal ee!
LArons lect ? By pee (Ff WS Pol Sag 6 ,
|| hed. Sha ¢ eg Lrnmek  Gimevt2  FOlKe O52 te
ls 13, Lamele Siren G98 -os Ant Lefer a leo -
||9ang LEABSS . Thee began Lickers Kher toons twhil. To

Ase, chimny , 7h /
WaA4 me Grad Se1¢2 Lenten Ge" bay face Liwin Kee DEL:
| 2rd SLIME. Shere Wes G Ca Mo tar _,u ttle fra la ees

 
Aseu Shes Ls Jaws tt sacks. To wes conceraqel _
Wet DZ hel nevcr beter (2 Gey Sout le, pe rnetenatK _
Neen hl F's Sie te ag ele. fe. Said She Vea
NZ wes Com hese hecance A her bees hora baebocr -
Kee. LES Séittel fre LO 4113 50/7 : pole Kg med eS Tak
I te A rnrte _ reese Learns

Case 3:19-cv-00994-RDM-PT Document1 Filed 04/04/19 Page 10 of 20

 

|| 8hle Loess pet poe reaechs cage aheng wikh

 

$key ccf h _. Lp SHhis Ca Ge Share Wes = Fresh la

4 bier k Drache Fhe ve CG Case 412 (OOM wiffl |

|A2 Age J av. AE. Tf Aero FRY Stree Do SK

 

‘b

Lyrae fiictuc at a Leuilish Creature. Clnchrrazfl

 

Let sett Death thiit fmih lor!. bKer Bonnet Lough £ |

2 le BeheL i JA. Bo fhe. Powe oh. he Csrwe loyae _

lonT Aare +p teas, Cites, ef  O Aigher ferent pa fone
jef Aes _ms-@Q- Garg beeen bers, -
|| Eten, bead (2 Solitary <2 G0 toys + Shor
bye a month. Shower P10 ~ CIEA {tl FS Lome
WSO 2s peepee how ,

| es D4 LP Fame Siva Aol a Le of LOG 2. .

a Weed pyouke ours thy goo. lA cer Lkcb shee
brow

Phe othe/ end of fha Seong went (Asile an Ave Core

tf ptad “iE RAT, - _

GACe. Ageia by Ke vasthhhen ou tidy fu - Beant

f2- j four Sek a Jao Ll
. wr One Alo 3 baz 5 M2 Ao leche o
orice Ske CO Ghent fe. ( (ee cP.

 

Olt Ken,ckhesas Care ot Fe Coee Ets and Sve!’ |

 

 
Case 3:19-cv-00994-RDM-PT Document1 Filed 04/04/19 Page 11 of 20

 

 

__|lédho_ove Yow Cell ag a "festa he” LE Seazt
Nebe L2 7 bihick Wes pune, Lr mek Steve Lon Ravel!

Once cows ahh. po Ls face be Ars Bost es Pha
toed Creishias if tads hrs Cell Loris enlamo? Gr

 

dlaa¥
WA 80g 24 orl Broverch st

2fMs, met 11h WcMan) Cue» be gerd har
Him it bcins ng penshe. he’s firpsceh
Lo kink on a foe

 

2 rig a . : .
|| og. Peeliags et Aepred dow» C07 ra
||%0 poiawtd of Lough t Lafs AyiKeme headaches

ei

ledrtts ten fare. Bak Coates ok G aw ht hAnQaAl ts? H

 

@ Corn Cushehe fect. ZF Ace? ea
|| We Geen con face Ke Cot wes 7a PE xeesk,

febdlar fi fhe Ayo bunk. we a fe Pmeals Pee

 

Wnt A ‘pun vile fer peencvar -

aed Pagel sn we Kibo Fee eth oom

WtHe sacl Z pet go back te Ae “azo Br~
Nbscusse! Shire with Lf -kemes whe Pho KP Shere
tees 0 prblen wih pre bet £0 Gnpetet

|Zickuelpe! Aves » Grimms, beh, arkles, BZ Sarcr

Ke athing | The Shress 16 oven Helm rs Clare?
|e Come ort sare She pe -Sabimett yy french

 

mote LF Prag Wes angrgs

We Meche wert wik=ouT ple mbers on 9/9 -9/cr

fot fhe SVE fae

 

| Shale otal, cane back tad Hew a
(pee bofec Out tecle Ske Cell, We bile wefe. peosto

 

settle Outen hg Pu le Atset bez where af D2pmo
\9Liels He bte-dee Les Purnel off Po ON Cell ort _

Vere heel” for @ reece ADW Y7houy PAeL.

Il Ze ure Al hat aa 0 APo24 Covet huct @lhce,

VerbcadY + S he tras fe Lhcl awhere. eee

 

 

 
\|CZzes tolez Level Le tenT beren Lh;

Case 3:19-cv-00994-RDM-PT Document1 Filed 04/04/19 Page 12 of 20

|\Ze talghhabin isil ow oek Lorin:

 

L727 o oe eceershy
LA renent + B be
ire, LZ onla heink milk phe wel 03 fomble -

 

 

 

 

 

 

ao DT hee po ndlereres tethat went Mans, ZKhesl
ee Kove pater &. Ze bbe an SY menlhc serkace on -
4 A$) mente flee. by €bbrleg Seads face Fo
[per Latorpre Hor ft bora thy, Le Od Se phone _ Bhevese _
_ lan shstuchie chase ent He GUL, iy Semi Gy proved _
ee kbar C2 nomt ls « QA rewitthik, Coffer gmt
the Saved Lies hy YERS Ont 4 cleplel ab rean Lous be

 

Aho pe be AREA 5 TO Con braced fy heb proj la Qadt
Zo am LekLté LK hey $20E 18 Bos -

 

 

No ree cases

Neen” panes CAT, Hie

| PATE We were af tireck - —Occepy (ay one of .
Cleve. Ins-12 1 Ae othe Pre_ Cattery
jon Sanne Lb bY Sparc -

«

 

It elebepa”.  NDW j0icha, <.

 

Ja pxflS EZ periurel® « pus eed mete i a mredcur

 

jaan Syeer off. Biz 1s fowtlh whee L kefacd! fete,

Sect, Wialert tanele on fremsher- Me FST COnyaKe fel
eZ OYeEWS So dh. Le tons ch avgenl ¢ sith fopiletrns rh

C422 Lhe Gul fiom hex dhigerct by whee we fice aclog) feck

 

level gut a Tha Guads oe Argh hers ba 27k Prns-/ >.
a me | kceaftal c- 4 Leases Te hick Chea

WBAcebad -

l Do otaacd aud fa bay She deam 60/2 pase Lagat
Ata! Was Qpemel ond ptacD by spp lk. Tt ane fri perty

-

2 le lls. _ Tf ites fadla gief oF the Cet’ Sho AD)

 

Vi Yo whe le Ske fro guecdks ending po (FF eee

 
 

Inet leek onk Skew Aois X fauad of twp. an du

 

 

 
= fe lial 7% be fore Yc Kemeteal of Ng? pn me les
ehh bok ancker day - Me heplutkdh fherr aves
_ IZ cleenecl “ef? Crel C0 LLG AK, Sig ate enk Lx flzends

Case 3:19-cv-00994-RDM-PT Document1 Filed 04/04/19 Page 13 of 20

 

 

 

(te L barig fb ge Pound Cwtl Pnaclcal! LZ: hfe. [at _Lriae Failiend
fetal pp Ave Crea

L papel Mat pile bderelen.d Quay A sceesseA =

lt het fogs» fo wes gains fo fg foam conte

| DSCC Gna Aa gut 2boet my Srans Ler: _
tt 2° Le li& tbat Preneger Birk es Cuwial Cf fo

Was Le ¢ bree A DSCC cH.
@ tli} O- Lass M§: Zz hehe

Ste Seb Sheng ewer

yee high SOCeeaty clreg _ |

bunkg' 0 fare price, je

 

 

Pago jl ies Wing TE Mase aca aca oe
Yeo fo _tléan feel me ter on te. Weamevus  SeHKe .
a hrar 2s peckad wo

fil. SLLIB. _ (Caves fl Fee, Clr o Keaon ,
; YPXGLELS. Ce T 2 k bhodde (RL t/reinshences
I_L Cave ns: brkoes Ske Bate» - fCere-cberey fre _

Me 36 shot. Lb ite [dy folic Ave! Lake

 

a

NMO2ME DZ bet She tine, hb geet Sia Lez.
lees CaM eons folios
Ie heel po ariblins. ZL pLL her LRM useclby
NM Pe pp

|| gave fer a Coy oe? yo preer cot KK CIxLlen) .
|v SAL me. Cec fo pesolen ah of fb ey» TH
4A L2- f

ee /D clog ot Legh LendiGars - Sha, .
further Sie fet Shey wee tatters LISCE Ceard e- _

(5. They Juve feck Ho G2seer. Tass chsurl.

 

hve altos beef ese pe pe

Selst € fore blean.
MLSS Fb gsesbiry prt me ed Sertrale: Ke 8 thoab oc

 

 

Apress om 4 C40 reectixad Me 5 Aisirk @uk~ _

 
Ry 4

Case 3:19-cv-00994-RDM-PT Document1 Filed 04/04/19 Page 14 of 20

 

| eo
pepo = Kay uv uve 2 i Judge trxo Fe

| egeL me rl pen (oe pirat Le ome be. feee klveref
pee

Lo fe Unt a, eal pry heme. Ld AR Sense,

 

spa lL goeli Ira. brcbhyT bi2nT fo deca Cs? Le [AQ ¢

| / dal pp de. held Abr eee bmanfthe th An
Baker thos Clrendas

pa mite “Tig lor @ Cece” Carne,

Ll J she Coke's tegethes: Fie LLDA Wes ous

 

 

\a@d/ aiksw MDS

wa gi Piva s Lint of ALP ancl athe

 

 

chlecl fer th ageus lg _ Rew. ed herS are the

pene

 

I Uae beter aw becoming

POY OK Ax pes

 

: daneiig llent you 9 Ore. , By Bye KG a
Sor reypect beliy a Sh we the f :
favors Ps_ Ah. Offer’ €C2UWS - ee beck awk sacl

“e
Oy “BE L Wen COU

SP? Shag 1 fhel cate” She

dha” pued! Cores
py Agere O07 "ther Dregorp rate,

 

| {oe ZL aealiees ld a 7 =

_ ad Choe A KL Pre fese (Nita
| Prbleas at pone .

 

pr 7 GA COS, _ankiety Jewel Le

File fee li. Dee Donel | Ae the.

Lovee on Liane? Ceatlpe Thee Lteche Pen2S ore. eo ee eres,

 

hed Vee physica tla axl LYE LIS a a . a
ih Mian WIS. bletler” SG é: Tages ehsenf

A Lovet the bef. She Stef eet ee CES Lly
|| Léa Cal ptt? Cr lF Cert rfpel

fd haliy WM not heirs. afk fp es ce of

 

46 folhche
| Greats de Lp ee Lig Leds foxiz; colar for bles, LY Lfhar

clog aibuasst Hot TZ hyve we. Leg bord Hero) — Lard Pree

a wig:
CCL oat

did w ea SCRE Mg wike. ceegheat
: J f Lo Mam _

 

 

 

 

"sahe ee Gets, LOG } LEG hy doy. Z hover? fathet A
Case 3:19-cv-00994-RDM-PT Document1 Filed 04/04/19 Page 15 of 20

 

[anes St2ce phy ns cofhe ek. ami fanfincecl
WC - ond fede. —Z Aojee Ce be

“get SAS GL wife |
1 Con barrdl lee ef Serfelene Dong

_wphslis DHKiel A. LGaLl 2) areve Arnos. This £5 _
mus b,. The g verel Sa, Ti already hcl Ji, hese.

ILanel yoke. bok. BLP crutleg stele a jalora Call 7
Weare a monk: FLL“ 4 Connected call pot Jne

 

7 pot _pl0 CHSVWLAL

le grtsh-§ peu) ADD Ce ad

Ube Keske Lbs pr fev tla here Mo 7

 

pfgee fe wd Yes - per happens: As badd at Jom
fat Wie if 2 ne Sf Chpasedl gence, a

 

Ge xs Sn ake Finn

pry nel LIAS (Cat. Lon r. (esc Judge CAL /
_=—h > San Als. wetler , ZAM fe Fx yes AkZ

 

| Aue: Geren by SL Ac Up —
NWSGapernser, hls The act af deheudig fhe vinles be Meas

are ee tat fk svele- by Fae * Lita «alas 7 ee

- ia Wipher Kld me po S;

WA cece
Lorin yhoo aaa

Wear. DZ vente, elantleh Fue hKirf

|| OUT a bsut tke LSanheJs | erection tthe AAs Gervtre- -

Zz Accel pitch Barone Ln Peseccurs LB ALES pre

enc kee ettol Le. ke (elder fe Lather SKrxciyeo
\|\Wichee. Par fin Shnty 5

LOSLSGANERT 25 2 » LG SO AAR __

WMences at pra wes. CI kere Zac he piu _

ened Ae. Lele S fig hed tal M calla CG Le K 2»

Ly pa ornare a2S IY? hear 6 A Sle 2 tet a
: a CO. ZL. Shea - sig

LPS TE tos All by PAS. Segal aig

Q@ngne- PIS. Gets Fy, Came by w phew cl Ka

bhi rp Ly CAS THEY ee uF aK
pik. hia be her ALO lees Ke “1 Le

Steg feof Pu Zfansfee
ey ake Se ppcel Ay . _ We Fe lhe

Were DB Grr “ Le hserar . Pug JESS —

lit Us

 

 

 
(ase 3:19-cv-00994-RDM-PT Document1 Filed 04/04/19 Page 16 of 20

 

: | séfre8 le bet b5 th FY) 5 Biidsesifpc Chat bec

 

Uf: 71k [eders Co, of [Bb yeats Aleman til

 

[hk sard “ you bre SAM pere, Thit 15 Cra ope.

 

Niet TD weld far fo he het breaths Pobal- Gr /
NIM Ake teasher 600th hg peclere. a

DZD ref ph fe Lhe Larke.) Gee = aie pas

 

 

lle. tart Lk blot (ile fhe fda. QZ re Lay _

te} 71) be _perSec het teh on Lt Lelie: — -

 

: Sere! prosT of She prenretish. Let Beall Htwakinandl

fxs lit, Ts bbe cl ps Co twebshe. bbinhef

hg Dikel 03 Ceg/ me ae Ani. Se SHLA Sh

|| Logs tons i Rated 1 bittd el Hat, Cae? Shee a Loe

 

| feBhe DAmek Then Caled “Cache tog
|| Bo Zug h fae pve fo She flgion Vige7 feo ax A%
Yonser 26h A bank wih Mas-ve. fh Seen Ph

bre cee Gore. _Bhime fe Osbeome seid Le shite a
o butt fet cH. :

 

WZ rid or ee bore rears; fe Pek __ fre. ites Cited gtd

 

JT A

| fre. Theg LEMS laele Lh Lncasd +5 Fvzo rend. They

y calle! the 2 Shh end Sart pn. Phe tages
LALO (§ OL efBee stex Hon ba renee)

MC Goz nD Le eiconencl! pny Petia Jal. oo

 

_ refill _DB?e yn) ALO CLO «+ tL fae neve be.) —

|e WAS aSmaAl . £6 wes pth be SLE fo cheche

rie Le tectet he. aes eH TK gus & pxsecyphor

So Ai deripac.. fo (A othe, 2A pre fey

if?

 

 

 
_ beeg fox te ck. “Reha, hasslay ta Aa tprect SS.

Case 3:19-cv-00994-RDM-PT Document1 Filed 04/04/19 Page 17 of 20

| Zales Ald me Ke F Ucotlya ress wee « (fd

 

A try and" Shele wwe?

SSE “Of

” So Lay S.

 

" Showed Masel Oncerws +

 

22Y/f- Lfa beees Carp. Saitial

Le Aish foo Lb pts pence a fal
LE balk@logs. LLP.

fp TC pases Jet iia care BL any. wh. A

= lane Me

 

| ‘un inballelly a bout Baet bxthuc bad 6 O eees
WNWandZe,
|| 2Aehe 2 Lhe Lona Lg asbus
Li retitndeara. Se Act heed he Chul +

oa

pre

ie —

 

NAS ren ves thik Zs
pA Ug! we Ad ee tte Cleef pry Alona “A Gad ss

LH Ripe eon
I “Es Ye Kiet SA ZT hele Taha rar.
Lenk almeso

noir slg Abr USS el Bititirs

LU SONS 4: Bea ot LCs eeyfliee -

as. eo. Db co

 BArcesS Dy hed Kare _ Cog See fea”

 

| Za fehe

Den dcloyen Dhonn § Pn (oe ae Oe 4 Pisuthas 05
UA Lele ue aeerts _L2 ¥p en KE Oo A
fac Lt L Chenses.
ps fe Do Peer Lt.cawrt)OVv As «lO Hhoen f-?
Ever Seice fbn fre ds ban MMT on

  
 

 

 

I SAE, OfRCe 4) OLE. Oo, ea Whe SS MeAL sud Bal

=e Shek Chew wrek S gles he. Govern An) _
lanes oe Many, Chast A of Gmha AeontesT Cclatm-

- pa sepeeket Shy pry end Sextle 7 bolo
| eed 44

| /aA-

NA Cece sy

Q leony a CA Pa fe Sao c Yonge S-

Je fib DEL Le. yS Bl ty Anfnneal Ab

Lherss or Saeles

Lvahele LES hag 5, fell A barks Bisay
Paving Pr a a ee ;
oe pivelss Shppet by an pune rabtrasenl pres. Plates

 
Il Acve TS... Th Lt wb hege of Hh. Str,

| GF me,
Lt. hom sh
|[wenth Le vf pb ported...
- She. ade | pecT Ae Ared A

Case 3:19-cv-00994-RDM-PT Document1 Filed 04/04/19 Page 18 of 20

 

= a Sime Visite wes hebre ZF &, erie

ba. ok ss Han 5 bitty Adee oS Le Se
Prope. The bed Gof cay, Ke ALT
bShe.> To Aisccsaseel ne
etl re pot pr Sey

Ony fired Lil foot ele SBM: Lr ated pse [ede wi

 

 

. Ais 1S bd eB

| Te tceve
NAA _
_|L 4 hs : LET th man Land: Fo Log - Mo CAS CCS

   

Rb pS Le b2 prizfe. PI ot
¥ pos Drrch 7 x

Dhkinel Hiri tijecp

 

ow Whiter my Aresler uta Li eat< doe:

 

 

AF Ges ok, Dre lhkcl cx baF Le Joe Lf Qavef

i/ W//3. —@ Coencemetk Ceo gihe FZ nev elon f cikeg . |

pag Parc and $420 Core ou

 

Th me 4 if Le Lefe CESS CT Seteh

 

Seto 5 boecferrs AF isk of eater ibiy, ~ fe

JIS UES Cpl STL pe Crt4e me 2 Geel nore

 

 

rac ces act’ Ste Sfe vag WES Enel L°AQ A tS ferns Le sect
a Share fPhoves sos fhe ves «

| res, 19 Ged fu Pew of Lick p- wy

Pow ore Ponti. YR ee d. on
7 les JA bactey ccc Tb Re CLA eT :

 

y Q bout

 

Gd Tags Phret. fhe Sarl $x. plan 1s Pd Lk. Griledal~

 

peter Ke tator. Uh get te, op! tke Ott ck _ be cane f
ae WG Pana le é DE hele et wh, fie aT ke sto Le
fn / n thconedyi hing te Lig Veg 5g fy

 

 

 
WAedl cect Olpend fw Chong with SL office Lfoeled. |

Case 3:19-cv-00994-RDM-PT Document1 Filed 04/04/19 Page 19 of 20

 

Wshi Zwes pullel on7 Belen, a Liab bo hr
|G. [sé let

ee 7S pn z — SS aes ma
WISI Z #25 weiakesb, abktash hh.» Leses both
fe Cie OT. Mb one Lleens by? | fecal weber. ase

—

mS

chanel to Ae mess. i uluctly Le eet ohhers toot

 

 

LS Pte A how phe. tert? lower call.

 

rile IF hes have Pomel TE fade camber
Are) Topic A Lf

Lo fecal yg fecal fe get Cny

 

oe

 

Reajirishe eee, Le gee. ull Pook pt? Le conplecred tif o wre

 

Aen _- _ 7
|) TF Les heew Dreatls Cadl E asf 9) Wuretes_

:

2 sedans qj bong ec ePh oflers vad pipe Khe Coll weber .
Meet. We cenndf cbomk tCo(l eweb, (ms XKel tefl

 

if Vides So Ait Uen.h leteres A togpe dl 1F LaVelS git” fac

| hea Ce parejas clepiWedae atl L. bartyg p02

2A -BA/Pelays eal shi pn Lest lches / So (hey

 

nn heerren =: L)f, tn tr 8 Ah n> Con tainin 9 Mere Caruph on

 

nel a esate hens fre Streets - ee
es OO wlement ‘

We ae ae Cnctinue Bo yng, olen, Me =—

 

Anh do wok hee e@ cearluton. Thu pa kmehau

 

 

only boinc heles Lhe trthe me: Befartie tan ween cet.

a! eS Sich patel” TMS. an LS er GET Zgennl- fe

ne. “foes bike tn SE AZ Knat Corecyere Boer arg tel a
| Chink SCC EY but we Wfietls § eX ee Lins

We Heghl 2 DED fu GE maaan

 
(ase 3:19-cv-00994-RDM-PT Document1 Filed 04/04/19 Page 20 of 20

 

 

; 7 7 -— 7
| fem ely. cau lel ou & he als erg letaced - Lote es
| especiallg Competing +h thet Nak wth Sfaaclong

Uiscbecl poend ge _ by She Government ‘qm (shanklws
of my Custody as in She bbcts pruich. There .
Can only be Jie Such remedy es yo ress lew Shes

jlcomp k.nt, C) one yp mmelek and ‘rrecece bla
i fre (eesg and E 2) fiw Compensahon +hers ac by
— | piiaiAve lamages. AU Tre PltOs WiSon oF Candnut

kde port've bon oF rg At: LAL aT ELC e oh! by She Pkt Pract ef.

Whe pet homers Cons hhetowal prghf hase beard

 

l@nd SAI Gk Sa Damplel tagod phe! Ce cite be

7

Kh pris treatment 9. flere by Kha. LEP ONCS +

 

= IAs Oth cess € Crick : Co thet wotlleng OSS eS CB ae 2
——_% Fag eo Ske Gover nne nT Cnet tos k on “Kase pespeis ih, hty's
- vine ey JtG teeaT” text he Arras lacks of’ S390 47
+... isin Sheer 271 « These Ape Ie SF Spea K 2 (enerr2y Of

’ Z
<0 Ane ment  2G0 days H+hen PRans fered Masking the fable.

| @ Ang ofke- Such refrel ganfet be Sha .
Il US Destrek Cburts. j- -

fT dec hire uncles pine ty of peiuy the tive gore (S. Prue Q1f
|Zornreet . executed aad Signed on Cel {57 gos

tk ppt Bimel acls ot’ bench zc lea %y arh tutlafed

Felle~ Oreo ok fs 5S, tthack boe x»

i/ hat pee (by heppenet ‘Pod cof. Ka treaths inde Solekey

 

/ Belel/

DMD ZX mmeMote aad irr CMebe relense |

 

OS 00,000 .F Five miition fllars :

 

Co

 

 

 

 
